IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DENNIS WAYNE MCDONALD,                                 No. 69498
                 Appellant,
                 vs.
                 CARRIE J. MCDONALD,
                                                                             SLED
                 Respondent.                                                  MAR 0 1 2016




                                      ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on December 31, 2015,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY: &Cali iblYASCAA"---


                 cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
                      Dennis Wayne McDonald
                      Page Law Office
                      Eighth District Court Clerk

 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 101,1947

                                                                            adDiAci9